TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00433-CR


Esau Alejandro Rodriguez-Flores, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. D-1-DC-08-200834, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING


O R D E R
PER CURIAM 

		Appellant's brief was originally due October 9, 2009.  Counsel has requested and
received four extensions of time to file the appellant's brief, ultimately extending the deadline to
August 23, 2010.  The appellant's brief has not yet been received.
		Appellant's retained counsel, Leonard Martinez, is ordered to file a brief on
appellant's behalf no later than November 8, 2010.  Failure to do so will result in an order to show
cause why Martinez should not be held in contempt for failing to obey an order of this Court. 
No further extensions of time for filing the brief will be granted.  
		It is so ordered this 15th day of October 2010.
 
Before Justices Patterson, Puryear and Henson